DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto (JPH09243305A).
The device as claimed is disclosed by Nakamoto with a displacement gauge 3 comprising a measuring rod 8 that is adapted to contact and be linearly translated by an end of the flange 7; and an adapter device 4 coupled to the displacement gauge, wherein the adapter device comprises a first arm (front arm) and a second arm (back arm) defining a channel therebetween (figure 1), wherein the first arm is adapted to be disposed on a first side of the flange and the second arm is adapted to be disposed on a second side of the flange with the measuring rod of the displacement gauge being disposed in the channel, wherein the first arm and the second arm extend from the displacement gauge and at least one of the first arm and the second arm is adapted to contact the component adjacent to the flange.
With respect to claims 2 and 8 Nakamoto also discloses an end of at least one of the first arm and the second arm is tapered (top corners of the arms are tapered).
With respect to claims 4 and 10 Nakamoto also discloses at least one of the first arm and the second arm is adapted to contact a radius joining the component and the flange at a base of the flange (broadly speaking the ends of the arms could contact a joint if desired).
With respect to claim 5 and 12 Nakamoto also discloses a tip 8a of the measuring rod of the displacement gauge protrudes from the channel (figure 4) and an end of each of the first arm and the second arm by a distance corresponding to a thickness of the component such that the thickness of the component is accounted for in a measurement of the height of the flange of the component as measured by displacement of the measuring rod by the end of the flange (since the object being measured can change and is not being claimed any distance show would read on the claim).
With respect to claim 6 Nakamoto also discloses a processor and a memory coupled to the displacement gauge operable for recording a linear translation of the measuring rod and measurement of the height of the flange of the component.
With respect to claim 7 Nakamoto also discloses a base structure 1 adapted to be coupled to a displacement gauge 3 comprising a measuring rod 8 that is adapted to contact and be linearly translated by an end of the flange; and a first arm 4 and a second arm 4 coupled to the base structure and defining a channel therebetween (figure 1), wherein the first arm is adapted to be disposed on a first side of the flange and the second arm is adapted to be disposed on a second side of the flange with the measuring rod of the displacement gauge being disposed in the channel, wherein the first arm and the second arm extend from the displacement gauge and at least one of the first arm and the second arm is adapted to contact the component adjacent to the flange (since the flange, the structure of the flange, nor the component are being claimed the arms could contact a component as desired).
With respect to claim 11 Nakamoto also discloses the base structure forms a clamp adapted to secure the adapter device to the displacement gauge.
With respect to method claims 13, 14, 16, 17, and 21 the apparatus of Nakamoto discloses the method steps claimed during the normal operation of the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (JPH09243305A) in view of Pelotte (7,762,005).
The device and method as claimed in claims 1, 2, 4-8, 10-14, 16, 17, and 20 is disclosed by Nakamoto as stated above, but lacks an end of at least one of the first arm and the second arm terminates in a radius.  Pelotte teaches using a first arm 20 and second arm 20 that terminates in a radius (figure 1) for an arcuate contact area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ends of the arms of Nakamoto rounded as taught by Pelotte to provide an arcuate contact surface.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855